RESOLUCIÓN
Expida el Secretario Mandamiento de certiorari dirigido al Tribunal Superior, Sala de San Juan, Hon. Amneris Martínez de Cuevas, para que a la brevedad posible remita a la Secretaría de este Tribunal los autos originales o una copia certificada de los mismos en el Caso Núm. KDP-87-3138 (804), Doris E. Cuevas Marrero v. Municipio de San Juan, a que se refiere la petición presentada en este caso, a fin de revisar los procedimientos habidos en el tribunal de instancia, en particular la Resolución de 24 de abril de 1990, y acordar lo que proceda en derecho.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López emitió voto concurrente.
(Fdo.) Francisco R. Agrait Liado

Secretario General

*461—O—